      Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 1 of 7            FILED
                                                                      2021 Feb-08 PM 05:20
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION


CHRISTINE D. DRAKE,
individually and on behalf of others
similarly situated,

            Plaintiffs,                     Case No. 2:20-cv-02076-ACA

      v.

BBVA USA BANCSHARES, INC.,
ROSILYN HOUSTON, SHANE
CLANTON, JAVIER HERNANDEZ,
KIRK PRESLEY, CELIA NIEHAUS, JOE
HESLOP, ANGEL REGLERO,
individually and as members of the
Investment Committee, and ENVESTNET
ASSET MANAGEMENT, INC., as
investment fiduciary.

            Defendants.


GLORIA FERGUSON and CASSANDRA
MCCLINTON, individually and on behalf
of other similarly situated,
                                            Case No. 2:19-cv-01135-MHH
            Plaintiffs,

      v.

BBVA COMPASS BANCSHARES, INC.,
COMPASS BANCSHARES, INC., and
BBVA USA BANCSHARES, INC.,

            Defendants.
        Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 2 of 7




       ENVESTNET ASSET MANAGEMENT, INC.’S RESPONSE TO
             PLAINTIFFS’ MOTION TO CONSOLIDATE

      The Court should deny the motion to consolidate filed by the plaintiffs in these

actions. Defendant Envestnet Asset Management, Inc. (“Envestnet”) was not named

as a party to the Ferguson action, which was filed by different plaintiffs in July 2019

alleging fiduciary breaches related to the benefit plan at issue. After nearly a year-

and-a-half of proceedings, a different plaintiff filed the Drake action, which added

Envestnet as a defendant based on its role as an investment consultant to the benefit

plan. Notably, the allegations directed at Envestnet in Drake—sparse as they are—

relate to a time period of just nine months, compared to the more than seven years at

issue in Ferguson.      To consolidate these two different cases under these

circumstances and require Envestnet to participate in the more burdensome and

expansive Ferguson litigation—which, at a minimum, will require the Court’s

consideration of an internal decision by BBVA denying plaintiffs’ administrative

claims that have no relevance to the claims against Envestnet—would be inherently

prejudicial to Envestnet.

      In addition, although consolidation requires there be “common questions of

law or fact,” Fed. R. Civ. P. 42(a), that alone is insufficient. Diehl v. Money Source,

Inc., 2018 WL 1370613, at *2 (S.D. Ala. Mar. 16, 2018). To justify consolidation,

the movant must show that the two cases are sufficiently related such that the


                                          2
        Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 3 of 7




reduction in time, effort, and costs associated with a single proceeding outweigh any

risk of prejudice to any of the parties and the potential for undue delay. Winston v.

Jefferson County, Alabama, 2007 WL 9712058, at *3 (N.D. Ala. Mar. 14, 2007).

Plaintiffs have not shown that consolidation of the case against Envestnet with the

previous case against BBVA is warranted under this standard.

      While the Drake allegations are similar in some respects to the allegations in

Ferguson, the claims against Envestnet are unique to Drake and turn on the

application of legal principles and governing law that do not apply to BBVA. For

example, the threshold question in both cases is whether the named defendants were

acting as fiduciaries. See Pegram v. Herdrich, 530 U.S. 211, 226 (2000). That

question is necessarily individualized, and the relevant analysis regarding Envestnet,

which is a third-party consultant, is vastly different from the analysis as applied to

the BBVA defendants.        Birmingham Plumbers v. Blue Cross Blue Shield of

Alabama, 2018 WL 1210930, at *2 (N.D. Ala. Mar. 8, 2018) (“[A] party is a

fiduciary only to the extent it performs a fiduciary function.”) (internal citations and

quotations omitted). For instance, the Drake plaintiff will need to show that

Envestnet had sufficient authority and discretion over the plan assets or otherwise

engaged in a “fiduciary function” described in 29 U.S.C. § 1002(21)(A). With

respect to the BBVA defendants, by contrast, the plaintiffs will likely need to present

evidence that they were either named as fiduciaries under the plan or that they were


                                           3
        Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 4 of 7




delegated fiduciary responsibilities by other BBVA parties pursuant to the plan’s

procedures. See Cotton v. Mass Mut. Life Ins. Co., 402 F.3d 1267, 1277 (11th Cir.

2005) (discussing criteria for evaluating fiduciary status).          In either case,

individualized inquiries are required, and such a requirement plainly weighs against

consolidation. Weissman v. Williams, 2018 WL 9439690, at *5 (M.D. Ga. Aug. 15,

2018) (denying motion to consolidate where “each of the Defendants’ roles in the

alleged transactions [were] distinguishable, and therefore the claims against each

Defendant could have [had] different outcomes in a single trial”).

      Even if the Court could find that Envestnet acted as a fiduciary, albeit

unlikely, the test of prudence for a third-party consultant to a benefit plan is quite

different than the test of prudence with respect to an inside fiduciary. ERISA dictates

that prudence be measured by “the care, skill, prudence and diligence under the

circumstances then prevailing that a prudent man acting in like capacity and familiar

with such matters would use. . .” 29 U.S.C. § 1104(b) (emphasis added). This

standard requires the Court to consider the prudence of Envestnet based upon very

different evidence than applies to the BBVA defendants.

      In addition, the claims against BBVA in Ferguson involve events that

occurred over a much broader time period than the brief time period relevant to the

claims against Envestnet in Drake. Under ERISA, breach of fiduciary duty claims

must be brought within six years of the last action that constituted a part of the


                                          4
         Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 5 of 7




breach. See 29 U.S.C. § 1113(1). Accordingly, the claims against Envestnet in

Drake are limited to events that occurred after December 28, 2014—i.e. six years

before the Drake complaint was filed. See Drake, ECF No. 1, Compl. (filed

December 28, 2020). Because Envestnet’s relationship with the plan terminated

effective September 30, 2015, the broadest possible time period for the claims

against Envestnet in Drake is just nine months (i.e., December 2014 – September

2015).

      The time period at issue in Ferguson, by contrast, extends from July 19, 2013,

to the present (i.e., more than seven years). See Ferguson, ECF No. 1, Compl. (filed

July 19, 2019). Consolidating the two cases and requiring Envestnet to potentially

participate in discovery related to the seven-plus years of events implicated by the

claims against BBVA in Ferguson would be unduly prejudicial to Envestnet.

Weissman, 2018 WL 9439690, at *4 (refusing to consolidate where “as a result of

Plaintiffs filing two separate cases, the relevant time periods for the statutes of

limitations may be different for each Defendant”); see also Northstar Marine, Inc.

v. Huffman, 2014 WL 4167019, at *4 (S.D. Ala. Aug. 21, 2014) (“What good is it to

consolidate cases if different deadlines and rules will be maintained for the two

constituent actions?”).

      For the reasons set forth above, consolidation of Ferguson and Drake would

not result in significant reduction in time, effort, or costs, and would plainly


                                         5
        Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 6 of 7




prejudice Envestnet, which is not a party to the Ferguson litigation. Accordingly,

Envestnet respectfully requests that the Court deny Plaintiffs’ motion to consolidate.

      Respectfully submitted this 8th day of February, 2021.



                                              /s/ Harlan I. Prater, IV
                                              One of the Attorneys for Defendant
                                              Envestnet Asset Management, Inc.

OF COUNSEL:
Harlan I. Prater, IV
hprater@lightfootlaw.com
Brooke L. Messina
bmessina@lightfootlaw.com
Lightfoot, Franklin & White, LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
(205) 581-0700

Nancy G. Ross (pro hac vice)
nross@mayerbrown.com
Richard E. Nowak (pro hac vice)
rnowak@mayerbrown.com
Samuel P. Myler (pro hac vice)
smyler@mayerbrown.com
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
(312) 782-0600

Attorneys for Defendant




                                          6
        Case 2:19-cv-01135-MHH Document 38 Filed 02/08/21 Page 7 of 7




                         CERTIFICATE OF SERVICE


       I hereby certify that on February 8, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

                                              /s/ Harlan I. Prater, IV
                                              Of Counsel




                                          7
